Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00343-CV

                        Brittany RETLEDGE and Arnold Lamotte, Jr.,
                                       Appellants

                                               v.

                                      Misty SANTANA,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2019CV04147
                         Honorable J. Frank Davis, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, we VACATE the trial court’s judgment
and DISMISS the case as moot.

       No costs are assessed against appellants because they are indigent.

       SIGNED May 26, 2021.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice